

AMENDED AND RESTATED LOAN AGREEMENT
 
BORROWER:
 
VANGUARD SYNFUELS, LLC
 
DATED EFFECTIVE: June 28, 2007
   
P. O. Box 399
       
Pollock, LA 71467
 
TOTAL AMOUNT OF LOAN:
         
LENDER:
 
First South Farm Credit, ACA
 
$1,500,000 Term Loan (“Term Loan”)
   
P. O. Box 13018
 
$2,000,000 Revolving Line of Credit (“LOC Loan”)
   
Alexandria, LA 71315
 
Total $3,500,000

 
WHEREAS, Vanguard Synfuels, LLC (“Vanguard”) entered into a loan agreement with
First South Farm Credit, ACA (“Lender”) dated January 12, 2006 (the “Original
Agreement”);


WHEREAS, pursuant to a First Amendment to Loan Agreement executed by Vanguard on
September 20, 2006, and by First South on September 29, 2006 (“First
Amendment”), First South and Vanguard modified the Original Agreement, including
among other things releasing six individual guarantors and accepting a guarantee
of Diametrics Medical, Inc. (“DMED”) as a guarantor, and revising and amending
certain other provisions of the Original Agreement, all as set forth in the
First Amendment;


WHEREAS, DMED has merged into Biodiesel Development Corporation, which has now
changed its name to Allegro Biodiesel Corporation (“Allegro”);


WHEREAS, Vanguard is a 100% subsidiary of Allegro and WHEREAS, Vanguard has
requested certain modifications to the Original Agreement, as modified by the
First Amendment, and Lender has agreed to certain amendments and/or
modifications, subject to the terms and conditions set forth herein;


NOW, THEREFORE, it is hereby agreed as follows:


The Original Agreement, as modified, by the First Amendment, is hereby
completely amended and restated to read in its entirety as follows:


This Amended and Restated Loan Agreement (the “Restated Loan Agreement” or “Loan
Agreement”) is entered into between Borrower and Lender in compliance with the
regulations of the Farm Credit Administration applicable to Lender. Lender
extends credit to Borrower up to the Total Amount of Loan on the terms and
conditions set forth in this Loan Agreement and in accordance with the general
lending policies of the Board of Directors of Lender.


I. TOTAL AMOUNT OF LOAN


Vanguard (“Borrower”) has requested the loans from Lender as specified above
(the “Loan”) and, subject to the terms and conditions contained herein, Lender
has approved an extension of credit to Borrower up to the total amount listed
above. Borrower agrees to pay to Lender, in addition to the amounts specified in
the Loan Documents hereinafter defined, all costs and expenses of Lender
incurred in connection with the making of the Loan. The costs and expenses to be
paid by Borrower include all attorneys’ fees and other legal fees (including the
cost of paralegals) in connection with the credit review, closing, documentation
and subsequent servicing and enforcement of the Loan, all recording fees, survey
(if required), examinations of title, title insurance (if required), legal
advice to Lender regarding Lender’s rights and responsibilities under any of the
Loan Documents, and all costs, fees and expenses related to the protection,
maintenance and preservation of any collateral or lien position and the
enforcement of the Borrower’s obligations. Borrower further agrees to pay at
closing the loan service fee to be specified by Lender.


II. LOAN DOCUMENTATION


Borrower has previously executed two promissory notes in connection with the
Original Agreement and agrees to execute a new promissory note for the LOC Loan
(the “LOC Note”), which LOC Note replaces the previous Revolving Variable Rate
Note executed with respect to the LOC Loan under the original agreement, setting
forth the repayment terms, interest, prepayment and other provisions, and
Borrower has executed all documents necessary to secure the loan, including a
multiple indebtedness mortgage, assignment of leases and rents, security
agreement, financing statement and other collateral documents sufficient to
create and perfect in favor of Lender the lien purported to be created by the
Loan Documents and any other documents Lender may reasonably require, in a form
satisfactory to Lender. All instruments and documents, including the
Loan/Membership Application, signed or to be signed by Borrower and by any
guarantor which are related to the Loan are referred to as the “Loan Documents.”
No loan or advance shall be made when the aggregate of loans and commitments
outstanding and attributed to Borrower exceeds the lending limit then applicable
to Lender for any one borrower. Borrower agrees to execute all Loan Documents as
completed by Lender in order to obtain the Loan; however, Borrower reserves the
right to reject any Loan Document and to terminate its obligations prior to the
earlier of disbursement of any Loan funds or closing. In the event Borrower
elects to terminate its obligations and not close in accordance with this Loan
Agreement, for any reason, Borrower nevertheless shall remain liable for fees
and expenses incurred by Lender which are reimbursable by Borrower under
paragraph I above. No funds shall be disbursed to Borrower until all Loan
Documents are signed and, with regard to those documents which shall be filed
for record, until such documents are filed for record; Lender has reasonable
assurance that its lien position is as represented, and Borrower is in strict
compliance with the terms and conditions of this Loan Agreement and the Loan
Documents. Borrower and Allegro will furnish new consents/resolutions expressly
authorizing the transaction and documents contemplated herein, all in form and
substance approved by Lender. All new Loan Documents must be executed at the
time of execution of this Restated Loan Agreement, and the original executed
guaranty, note, and consents/resolutions, along with the original of this
Restated Loan Agreement shall be delivered to Lender within two (2) business
days thereafter.
 
 
1

--------------------------------------------------------------------------------

 
 
III. REPRESENTATIONS AND COVENANTS
 
At the time of execution of the Original Agreement, and at the time of execution
of this Restated Loan Agreement, and continuing for so long as any indebtedness
of Borrower to Lender is outstanding, Borrower covenants, warrants and
represents as of the applicable dates of said agreements that:


A. The execution, delivery and performance by Borrower of this Loan Agreement,
the Loan Documents and the borrowings evidenced by the term loan note and the
original and the new revolving line of credit note (singularly “Note,”
collectively “Notes”), are within Borrower’s power and Borrower has been
authorized by all necessary parties and has taken all requisite action for due
authorization, execution, delivery and performance. The Loan Documents are fully
enforceable against Borrower in accordance with their respective terms.
 
B. Borrower is either an individual or a valid legal entity with legal capacity
to execute, deliver and perform this Loan Agreement, the Loan Documents and the
borrowings evidenced by the Note. Borrower will maintain its legal existence, in
good standing, until the loan is paid in full.
 
C. Borrower has received all requisite governmental authority that is necessary
or required with respect to this Loan Agreement, the granting of liens on the
collateral as specified in the Loan Documents and the operation of the business
or businesses of Borrower and Borrower’s agricultural enterprise.
 
D. Borrower is in full compliance in all material respects with all
environmental laws and regulations. Borrower agrees not to use any loan proceeds
for a purpose that will contribute to erosion of highly erodible land or to the
conversion of wetlands to produce an agricultural commodity, as further
explained in 7 CFR Part 1940, Subpart G, Exhibit M, and will further comply in
all respects with all applicable laws (whether statutory, common or otherwise),
rules, regulations, orders, permits, licenses, ordinances, judgments and decrees
of all governmental authorities (whether federal, state, local or otherwise),
including, without limitation, all laws regarding public health or welfare,
environmental protection, water and air pollution, composition of product,
underground storage tanks, toxic substances, hazardous wastes, hazardous
substances, hazardous materials, waste or used oil, asbestos, occupational
health and safety, nuisances and trespass. Borrower indemnifies and agrees to
hold Lender harmless from and against any claim, loss, cause of action or other
expense (including attorneys’ and paralegals’ fees and other cost of defense) in
any manner related to or arising from a breach of any portion of this Loan
Agreement by Borrower, including the covenants and representations contained
herein.
 
 
2

--------------------------------------------------------------------------------

 
 
E. Borrower certifies that Borrower has relied on its own knowledge and
expertise as to all farming and other business operation decisions and has not
relied on any advice or recommendation of Lender or any of its employees.
 
F. Borrower may not assign this Loan Agreement or transfer any of its rights
hereunder. Borrower acknowledges that any attempted transfer or assignment will
be void and that no third party may rely on this Loan Agreement for any purpose.
Lender may, however, subject to regulations applicable to Lender, sell, assign
or grant participations in this Loan.
 
G. Borrower is not in default under any document, instrument or commitment to
which Borrower is a party or to which the Borrower or any of his property is
subject. Further, Borrower is not in default under any loan with Lender.
 
H. There is no action, suit, proceeding, inquiry or investigation by or before
any court, governmental agency, public board, or body pending or, to the
knowledge of the Borrower, threatened against the Borrower or any principal,
owner or partner of Borrower or guarantor of the Loan which (a) affects or seeks
to prohibit, restrain or enjoin Borrower’s ownership of any property, or the due
execution, delivery or performance of the Loan Documents, or the operation of
any farming or agribusiness activity of the Borrower; (b) affects or questions
the validity or enforceability of this Loan Agreement or any of the Loan
Documents; or (c) affects or questions the power or authority of the Borrower or
any guarantor to perform its obligations under this Loan Agreement and the Loan
Documents.
 
I. All representations, certificates, financial statements, documents,
instruments and other matters submitted to the Lender are accurate and correct
as of the date reflected therein and shall continue to be accurate and correct
without material adverse change, alteration or circumstance during the term of
this Loan.
 
The representations, warranties and covenants contained in this article shall
survive the termination and payment of the Loan.
 
IV. EVENTS OF DEFAULT
 
The following shall constitute “Events of Default”:
 
A. Borrower shall fail to timely make all payments due to Lender, or Borrower
shall fail to constantly maintain all insurance, as provided in the Loan
Documents, and provide evidence of such to Lender.
 
B. Except as to the obligations under Paragraph IV A. (above), Borrower or any
guarantor, as applicable, shall fail to comply with any of the representations,
covenants, duties or obligations of Borrower or guarantor, as the case may be,
in this Loan Agreement or in any of the Loan Documents.
 
C. If at any time any representation or warranty made by the Borrower herein or
in any other document given by Borrower to Lender or otherwise relied upon by
Lender shall be or become materially incorrect.
 
D. If Borrower shall fail to execute or provide any of the Loan Documents or
maintain the lien status purported to be created by the Loan Documents.
 
E. Except as to the obligations under Paragraph IV. A. above, if Borrower shall
fail to provide any of the required documentation, certificates or evidence
required by this Loan Agreement in a form substantially in accordance with the
requirements of this Loan Agreement.
 
F. If any Borrower or guarantor of Borrower shall (a) die; (b) apply for or
consent to the appointment of a receiver, trustee or liquidator; (c) admit in
writing its inability to pay or is unable to pay its debts as they mature or
otherwise not pay its debts as such debts are due; (d) make a general assignment
for the benefit of creditors; (e) be adjudicated a bankrupt; (f) file a petition
or answer seeking reorganization or an arrangement with creditors; (g) take
advantage of any insolvency law; or (h) take any action for the purpose of
effecting any of the foregoing.
 
G. If any order, judgment or decree shall be entered against Borrower or any
guarantor without the application, approval or consent of Borrower and/or any
guarantor of Borrower by any court of competent jurisdiction appointing a
receiver, trustee or liquidator of the Borrower and/or any guarantor of Borrower
or of all or any substantial part of the assets of Borrower and/or any guarantor
of Borrower, and such order, judgment or decree shall continue unstayed and in
effect for a period of thirty (30) consecutive days.
 
 
3

--------------------------------------------------------------------------------

 
 
H. If Borrower fails to comply with any requirement of any governmental
authority within thirty (30) days after notice in writing of such requirement
shall have been given to Borrower.
 
I. If any Borrower or any guarantor of Borrower’s obligations hereunder defaults
in timely and fully performing any obligations imposed under this Loan Agreement
or any of the Loan Documents.
 
J. If a default or event of default should occur under any loan between (i)
Borrower and/or any guarantor and (ii) Lender. This cross-default provision
shall not affect an ownership interest in residential real property occupied by
any Borrower as a principal dwelling and any deed of trust or mortgage secured
by such residential real property shall stand on its own terms.
 
As to any defaults, failures or breaches (collectively “defaults”) under the
provisions of paragraph IV B. through IV J., those defaults will not become
Events of Default unless Borrower fails to cure, and/or fails to cause the cure
of, any such defaults within fifteen (15) days of Lender providing written
notice of such defaults.
 
If any Event of Default occurs hereunder, a default or event of default shall be
deemed to have occurred under the Loan Document. No further disbursement of the
proceeds of the Loan will be made and Lender may exercise all default rights and
remedies set forth in this Loan Agreement and in the Loan Documents.
 
V. SPECIAL CONDITIONS
 
In the event of any conflict between the terms of this Loan Agreement and any of
the other Loan Documents, the terms of such other Loan Documents shall control.
Borrower and Lender agree that this Loan Agreement shall be governed by the laws
of the jurisdiction listed in the address of Lender as shown on the first page
of this Loan Agreement. The Loan is further subject to the following terms,
covenants and special conditions.
 
Conditions Precedent: The following shall be conditions precedent to any
obligation of Lender to make the Loan to Borrower, including the restructuring
and extension of the LOC Loan:



 
1.
Lender shall have a first priority perfected lien and security interest in all
Collateral at the time of Closing. In addition, Allegro Biodiesel Corporation
shall execute and deliver to Lender an unconditional, unlimited, in solido
guarantee in form and substance prepared by Lender.

 

 
2.
Execution and delivery of all Loan Documents, including the LOC Note, and the
same shall be in full force and effect.

     

 
3.
Borrower shall have obtained and furnished to Lender environmental audit(s)
covering all Collateral, the results of which shall be satisfactory to Lender in
its sole discretion. Lender shall also have received, to its satisfaction,
evidence of Borrower's compliance with all applicable environmental laws,
regulations, policies, orders, and permitting and licensing requirements to
which Borrower, its operations and the Collateral may be subject. Borrower shall
provide Lender an Environmental Hazards Assessment (Form ENV-1) covering the
Real Property.

     

 
4.
Lender shall be provided mortgagee title insurance covering the Real Property in
the amount of the Loan containing no exceptions from coverage except those which
are acceptable to Lender and issued by a title insurance company acceptable to
Lender.

     

 
5.
Lender shall be provided such information and documentation relating to the Real
Property and its acquisition as Lender, in its discretion, may require.

     

 
6.
Lender shall receive an opinion of legal counsel for Borrower certifying the
good standing of Borrower and its authority and capacity to enter into the
transaction contemplated herein, and such other matters as Lender may require,
all in form and content satisfactory to Lender.

     

 
7.
A FEMA Standard Flood Hazard Determination is to be completed. If real estate is
determined to be in a flood zone, Borrower will provide evidence of flood
insurance.

     

 
8.
Furnish a certified resolution of Allegro authorizing its agent to enter into
and execute the guaranty, said resolution shall be in form and substance
approved by Lender.

 
 
4

--------------------------------------------------------------------------------

 
 

 
9.
Furnish certified evidence of authority for agent of Borrower to enter into and
execute this Loan Agreement and the new note for the LOC Loan, all in form and
substance approved by Lender.



Additional Covenants:



 
·
Existing and future indebtedness (“Obligations”) to Borrower by its member
(currently Allegro) will be subordinate to First South’s debt, with no payments
allowed on these Obligations, without the prior written consent of First South;

     

 
·
Borrower may make inter-company advances and distributions to Allegro as long as
Vanguard and guarantor are not in default under this Loan Agreement and/or any
other Loan Documents, and that after said advances and/or distributions,
Vanguard continues to be in compliance with all Financial Covenants contained
herein;

     

 
·
The interest paid on the obligations to Allegro (and/or any future member(s) of
Borrower) and/or any affiliates will not be greater than the rate of interest
paid by Borrower on Lender’s debt;

     

 
·
Provide written notice, providing details of transaction, prior to pledging
assets to or borrowing money from another lender, and obtain the written consent
of Lender to such proposed transaction;

     

 
·
Provide evidence of insurance, with Lender named as mortgagee/loss payee on the
appropriate policies.

     

 
·
Borrower shall pay to Lender an unused revolving line of credit fee, which fee
shall be payable in arrears on the first day of each fiscal quarter of Borrower,
in an amount equal to 0.0625% per fiscal quarter times the difference of (i)
$2,000,000, minus (ii) the average for the applicable fiscal quarter of the
daily closing balances of the outstanding principal amount of the advances under
the Revolving Variable Rate Note (the note for the LOC loan) that were
outstanding during the immediately preceding fiscal quarter.



Reporting Requirements: So long as Borrower is indebted to Lender, Borrower
shall submit to the lender the following:



 
1.
Annually, within one hundred twenty (120) days following the end of Borrower’s
fiscal year (12/31), a balance sheet, income statement, statement of changes in
capital position, statement of cash flows, and accompanying notes, prepared in
accordance with generally accepted accounting principles, accompanied by an
audit opinion acceptable to Lender.

 

 
2.
Quarterly, within 45 days of the end of each quarterly period, an interim
balance sheet and income statement of Borrower.



Financial Covenants:  



·
Achieve by FYE 12/31/07 and maintain thereafter a minimum working capital
position of $500,000;

 

·
Achieve by FYE 12/31/06 and maintain thereafter an excess of total assets over
total liabilities of not less than $1,500,000;

 

·
Maintain the Cash Flow Coverage Ratio of no less than 1.25:1, beginning as of
FYE 12/31/08, to be measured at each fiscal year end. Cash Flow coverage Ratio
is defined as the ratio of (i) net profit after taxes plus depreciation, minus
capital expenditures, minus salary distributions to key employees, and minus
distributions to owners on their equity investment (ii) to the current portion
of long-term debt.



Modifications to Revolving Line of Credit and the existing $2,000,000 Revolving
Variable Rate Note:
 
Borrower agrees that it will continue to make quarterly payments of accrued
interest on October 1, 2007, and on each successive quarterly payment due date
until July 1, 2009, and on said date, the LOC Loan shall mature, if not
previously matured by acceleration, and all sums due in principal, interest,
costs and fees shall be due and payable in full. Borrower will execute a new
Revolving Variable Rate Note (the “New Note”) in the form of Exhibit “A.”
 
 
5

--------------------------------------------------------------------------------

 
 
Other Covenants:
 
(1) Vanguard shall furnish and/or cause Allegro to furnish quarterly internal,
consolidated and consolidating financial statements of Allegro and Vanguard,
certified by the chief financial officer (CFO) of Allegro and of Vanguard, on or
before 45 days after each calendar quarter, which would show the separate
financial status for each entity as well as the consolidated status. Said
financial statements would include a balance sheet, a statement of contingent
liabilities and statement of income and expense for the prior quarter and year
to date. Vanguard shall furnish or cause Allegro to furnish directly to First
South any reports, etc. filed by Allegro with the SEC and furnish or cause
Allegro to furnish directly to First South any and all notices, reports sent to
shareholders of Allegro, each of said notices, reports, etc. to be furnished
contemporaneously with the filing of such matters and/or sending such notices.
Vanguard shall furnish, or cause Allegro to furnish Allegro’s annual audited
financial statements within 120 days of each fiscal year end;
 
(2) Vanguard agrees and shall cause Allegro to agree that First South directly
or through its agents, may inspect the business, assets, books and records
concerning Allegro and/or Vanguard upon furnishing two business days prior
written notice to Allegro and/or Vanguard, as applicable, and Vanguard shall
furnish, or cause Allegro to furnish, as applicable, an officer to cooperate and
work with First South and/or its agent(s) reviewing any such books and records
and/or the business and/or assets of Vanguard and/or Allegro. All such reviews
will be conducted during normal business hours.
 
(3) Vanguard will cause Allegro to execute an unconditional, unlimited, in
solido, continuing guaranty agreement of all of the indebtedness and obligations
(present or future) of Vanguard to Lender, prepared by Lender.
 
(4) It is further agreed that in addition to any other events of default as
contained in this Restated Loan Agreement, if there is a default by Vanguard,
complying with the terms and conditions of this Restated Loan Agreement, or
causing Allegro to fully and timely comply with the terms and conditions of this
Restated Loan Agreement, this shall constitute an additional event of default.
 
(5) Vanguard further agrees that if, and when, Allegro changes its state of
organization and/or amends its registered corporate name, Vanguard shall furnish
or cause Allegro to promptly [within three (3) business days thereof], furnish
copies of Allegro’s revised organizational documents as filed with the Secretary
of State of the state of its then organization, and if Allegro’s name is amended
under the amended name, Allegro shall ratify and confirm under its amended name
Allegro’s obligation under the then existing continuing guaranty agreement
previously executed by Allegro.
 
(6)  In addition, the Borrower warrants that it is currently indebted to Lender
in the principal sum of $1,350,000 on the Term Loan, plus accrued interest, at
the rate of 9.5% per annum and is currently indebted in the principal sum of
$1,667,378.93 on the LOC Loan, plus accrued interest, at the rate set forth in
the new Revolving Variable Rate Note. Borrower further acknowledges and warrants
that said sums are legally due and owing and Borrower has no defenses to the
validity and enforcement of said indebtedness. Borrower further warrants and
covenants that it has no claims, demands or counter claims against Lender, and
Borrower hereby expressly waives and renounces any claims and/or causes of
action, if any, that it has against Lender, (i) which have accrued and/or (ii)
which have arisen from facts and/or actions, which occurred prior to and/or
through the date of execution of this Restated Loan Agreement. In addition,
Borrower acknowledges and warrants that Lender has fully funded the Term Loan,
and that Borrower may not borrow any additional monies under the Term Loan.
 
(7)  At the time of execution of this Loan Agreement, Vanguard shall pay Lender
(i) a loan renewal fee in the amount of $5,000, and (ii) pay Lender the sum of
$4,500 being the amount of Lender’s attorney’s fees and costs.
 
(8) No novation. It is expressly agreed that this Restated Loan Amendment does
not constitute a novation of Vanguard’s existing indebtedness and/or obligations
and/or of any collateral and security for said indebtedness and obligations, and
does not constitute a novation of the existing promissory notes or of any
existing Loan Document.
 
 
6

--------------------------------------------------------------------------------

 
 
(9) This agreement may be executed in multiple originals and fax and/or
electronic signatures shall be deemed effective as originals.
 
Witness the signature of Borrower(s) and Lender:
 
VANGUARD SYNFUELS, LLC
 
FIRST SOUTH FARM CREDIT, ACA
           
BY: /s/ Darrell J. Dubroc
 
BY: /s/ Timothy C. Dupuy

--------------------------------------------------------------------------------

Darrell J. Dubroc, President, Duly Authorized
 

--------------------------------------------------------------------------------

Timothy C. Dupuy, Division Vice President

 
 
7

--------------------------------------------------------------------------------

 
 
AGREED TO AND APPROVED BY
THE SOLE MEMBER OF BORROWER:
             
ALLEGRO BIODIESEL CORPORATION
                      By: /s/ W. Bruce Comer, III      

--------------------------------------------------------------------------------

W. Bruce Comer, III CEO
   
 (Print Name) Title Duly Authorized
   

 
 
8

--------------------------------------------------------------------------------

 
 